Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s AFCP2.0 response filed on 05/11/2021 incorporates previously indicated allowable subject matter of claim 9 into previously rejected independent claim 1, thus overcoming the rejection of record. As such, the AFCP2.0 response is now entered and the application is in condition for allowance.  

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
As it was mentioned in the previous Office Action, the closest prior art are McClurg (US 4,111,393) and Baker (US 5,346,178). Both the prior art teaches of examples of composite valve seat for ball valves similar to applicant’s general invention. Baker teaches of a valve seat assembly wherein a soft seal is carried by a hard valve seat carrier wherein the soft seal is unconstrained in the axial direction similar to a key feature of the claimed invention. However, notice that an outer seal is shown, it would appear that the inclusion of additional outer seals could hamper the seal equalization feature as disclosed by Baker and Baker fails to disclose that the carrier seals against the valve member. McClurg teaches of another example of a valve seat assembly that comprises a soft seal carried by a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741.  The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753